Case 8:18-cv-02869-VMC-CPT Document 34 Filed 02/11/19 Page 1 of 4 PageID 387



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,                                                 CASE NO.: 8:18-cv-02869

Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________/



 PLAINTIFFS’ MOTION FOR LEAVE TO FILE ITS FIRST AMENDED COMPLAINT

        Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, Plaintiffs, Cayman

Securities Clearing and Trading LTD, the Hurry Family Revocable Trust, Scottsdale Capital

Advisors, and Alpine Securities Corporation, (collectively the “Hurry Parties”) respectfully

request leave to file their First Amended Complaint. The Hurry Parties’ proposed First Amended

Complaint is attached as Exhibit 1 to the concurrently filed Declaration of Jordan Susman

(“Susman Decl.”).

I.      INTRODUCTION

        On November 21, 2018, the Hurry Parties filed their initial Complaint in this action,

alleging that Defendant Christopher Frankel (“Frankel”), a former CEO and consultant of Alpine

Securities Corporation, used the Hurry Parties’ confidential information and trade secrets for the

benefit of his new business ventures, in violation of federal, state, and common law, and in

breach of a written nondisclosure and confidentiality agreement (the “Original NDA”).




                                                 1
Case 8:18-cv-02869-VMC-CPT Document 34 Filed 02/11/19 Page 2 of 4 PageID 388




       On January 15, 2019, Frankel propounded document requests and interrogatories on the

Hurry Parties. Upon reviewing their files to respond to the document requests, the Hurry Parties

realized that Scottsdale Capital Advisors, Alpine Securities Corporation, and Frankel had entered

into a second nondisclosure agreement (“Employee Nondisclosure Agreement”) that superseded

the Original NDA as to those parties.

       The Hurry Parties now move for leave to amend their Complaint to ensure that the proper

parties are seeking to enforce the proper written agreements. Specifically, Cayman Securities

Clearing and Trading LTD and the Hurry Family Revocable Trust’s breach of contract claim is

pursuant to the Original NDA, whereas Scottsdale Capital Advisors and Alpine Securities

Corporation’s breach of contract claim is pursuant to the Employee Nondisclosure Agreement.

       Per the Court’s Case Management and Scheduling Order [Dkt. 29], Motions to Amend

Pleadings must be filed on or before February 15, 2019.

       Discovery in this action has just begun, and permitting the Hurry Parties to amend their

Complaint will not cause undue delay or other prejudice to Frankel. In light of this need for

amendment and absence of prejudicial impact, the Hurry Parties request that the Court grant their

motion and give them leave to file their First Amended Complaint.

       Frankel refused Plaintiffs’ request to stipulate to allow Plaintiffs to file the amended

complaint.

II.    ARGUMENT

       Per Rule 15(a)(2)15(a) of the Federal Rules of Civil Procedure, after a complaint has

been served, a party must seek leave of court or written consent of the adverse party in order to

amend the pleading under. “The decision whether to grant leave to amend a complaint is within

the sole discretion of the district court.” Laurie v. Ala. Crim. App., 256 F.3d 1266, 1274 (11th

Cir. 2001). A timely motion for leave, however, is held to “a very liberal standard,” and leave to

amend should be freely given when justice so requires. See Senger Brothers Nursery, Inc. v. E.I.

Dupont De Nemours & Co., 184 F.R.D. 674, 678 (M.D. Fla. 1999). According to United States

Supreme Court, a court may only deny leave to amend if there is a “justifying reason” for the

                                                 2
Case 8:18-cv-02869-VMC-CPT Document 34 Filed 02/11/19 Page 3 of 4 PageID 389




denial. See Foman v. Davis, 371 U.S. 178, 182 (1962) (“…outright refusal to grant the leave

without any justifying reason appearing for the denial is not an exercise of discretion; it is merely

abuse of that discretion and inconsistent with the spirit of the Federal Rules”). Justifying reasons

to deny eave to amend include “undue delay, bad faith, dilatory motive on the part of the movant,

. . . undue prejudice to the opposing party by virtue of allowance of the amendment [and] futility

of allowance of the amendment.” Id. at 182.

          Here, there has been no undue delay, bad faith, or dilatory motive. The Hurry Parties

were simply unaware of the Employee Nondisclosure Agreement until they were reviewing

documents in order to respond to production requests. (Susman Decl., ¶ #). The Hurry Parties

then prepared an amended complaint that omits Scottsdale Capital Advisors and Alpine

Securities Corporation from the original breach of contract claim and adds an additional breach

of contract claim based upon the Employee Nondisclosure Agreement. (See Exhibit 1, Susman

Decl.).

          Frankel will not be prejudiced by the First Amended Complaint, as this case is in its

infancy. Discovery only recently commenced, and no depositions have occurred.

          Finally, these amendments to the Complaint are not futile. There were no pleading

defects in the original complaint, and the proposed First Amended Complaint similarly meets the

pleading requirements.

          On February 8 and 11, 2019, counsel for the Hurry Parties contacted Frankel’s counsel,

and asked if Frankel would stipulate to the leave to amend. Susman Decl., ¶ #). On February 11,

2019, Frankel’s counsel stated that, under no circumstances, would Frankel so stipulate. (Id.)

          The Hurry Parties immediately thereafter requested leave to amend from the Court.




                                                   3
Case 8:18-cv-02869-VMC-CPT Document 34 Filed 02/11/19 Page 4 of 4 PageID 390




III.   CONCLUSION

       For the foregoing reasons, the Hurry Parties respectfully request that the Court grant their

motion and give them leave to file their First Amended Complaint.




DATED: February 11, 2019             By:_/s/ Jordan Susman__________________________
                                       Charles J. Harder, Esq.
                                       Admitted Pro Hac Vice
                                       Jordan Susman, Esq.
                                       Admitted Pro Hac Vice
                                       HARDER LLP
                                       132 South Rodeo Drive, Suite 301
                                       Beverly Hills, CA 90212-2406
                                       Tel: (424) 203-1600
                                       Fax: (424) 203-1601
                                       Email: charder@harderllp.com
                                       Email: jsusman@harderllp.com


                                        -and-

                                        Kenneth G. Turkel, Esq.
                                        Florida Bar No. 867233
                                        Shane B. Vogt, Esq.
                                        Florida Bar No. 0257620
                                        BAJO | CUVA | COHEN | TURKEL
                                        100 North Tampa Street, Suite 1900
                                        Tampa, Florida 33602
                                        Tel: (813) 443-2199
                                        Fax: (813) 443-2193
                                        Email: kturkel@bajocuva.com
                                        Email: svogt@bajocuva.com

                                        Attorneys for Plaintiffs




                                                4
